POLEN, Judge,
concurring specially.
I agree with the majority’s affirmance. I write separately to address a matter not raised by any issue on appeal, but which in my view warrants a comment. That is to commend the trial judge, Judge Broome, for what I perceive to be very thoughtful and sensitive provisions in her Final Judgment concerning the parties’ relationships with their minor children, and their dealings with each other in that connection.
*297I have set out these provisions here, and commend them to members of the bench and bar to consider adopting similar language in their final judgments and settlement agreements whenever there are minor children involved:
The Court has carefully considered all of the witnesses and other evidence on the issues of parental responsibility and primary residence for the minor children, and has reviewed the evidence in consideration of each of the factors enumerated in Section 61.13(3), Florida Statutes. Based on this review, the Court finds that the best interests and welfare of the minor children will be served by shared parental responsibility, with the Mother designated as the residential parent. The parties shall follow and be bound by the visitation schedule attached to the temporary relief order entered by the Court.
When the children are living with the mother, she will make the day to day decisions. Wfiien the children are living with the father, he will make the day to day decisions. Parents are to consult with each other on long range and major decisions. The children should have their own things and their own places at each home.
The children should hot have to worry that their relationship with a parent is dependent on how well the two parents are getting along. They are entitled to have access to either party and to feel free to love both parents without fear of losing either.
A parent is to go directly to the other parent for information or an answer. The parent is not to use the children as a messenger or ask the children intrusive questions about the other parent’s life or circumstances.
You are ordered not to:
* Fight within hearing of the children
* Say anything bad or negative about the other parent within hearing of the children
*Ask the children to carry messages to the other parent
* Make the children feel the need to hide feelings or information about the other parent
The Father is to have telephone access to his children, and he is to be informed of all the children’s activities.